Exhibit 10.14.1

TERMINAL SERVICES AGREEMENT AMENDMENT No. 2

THIS Amendment No. 2 is dated and effective as of November 30, 2006 (“Amendment
No. 2”) among HORIZON LINES OF ALASKA, LLC (“Horizon Alaska”), HORIZON LINES,
LLC (together with Horizon Alaska, hereinafter referred to as “Carrier”) and APM
TERMINALS NORTH AMERICA INC. (“Contractor”).

RECITALS

A. Horizon and APMT entered into that certain Stevedoring and Terminal Services
Agreement dated as of May 9, 2004, as amended by an Amendment No. 1 dated as of
December 12, 2004 (“Amendment No. 1”) (as amended, the “Terminal Agreement”).

B. The parties hereby intend to amend the Terminal Agreement as described below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions. All terms used herein, unless otherwise specified, shall have
the meaning ascribed to them in the Terminal Agreement.

 

2. Revise Section 3(a) of the Terminal Agreement to change the date from
“December 10, 2007” to December 10, 2010.

 

3. In Section 3(b) of the Terminal Agreement, as amended by Amendment No. 1,
change the reference from “thirty” days to “ninety” days.

 

4. Section 6(a) of the Terminal Agreement is deleted in its entirety and
replaced with the following: “[Intentionally left blank]”.

 

5. Add the following as Section 8 (j):

“Contractor shall not be required to begin vessel operations if the applicable
terminal manager at that Terminal, after discussing the issue with the Vessel
master, reasonably believes that safety violations or deficiencies exist
relating to the Vessels, This sentence will not preclude the terminal manager
from terminating vessel operations on a temporary basis prior to discussing the
issue with the Vessel master. After the terminal manager discusses the issue
with the Vessel master, the Carrier shall work diligently to cure such violation
or deficiency. If corrected to the reasonable satisfaction of Contractor, then
Contractor shall commence vessel operations.”

 

1



--------------------------------------------------------------------------------

6. Add the following as Section 8(k):

“Carrier shall comply with applicable federal, state and local rules,
regulations and laws. Carrier will be liable for all costs incurred by
Contractor as a result of Carrier’s failure to comply with such rules,
regulations and laws applicable to Carrier.”

 

7. Amend Section 10 as follows:

 

  a. Replace Section 10(b) in its entirety with the following:

“Contractor shall be liable for damage to or loss of cargo attributed to
Contractor’s proportionate share of negligence that is proven; however
Contractor’s liability to Carrier or any cargo interests shall be limited to the
liability of a carrier exercising all rights, protections and limitations of
liability under the Carriage of Goods by Sea Act (“COGSA”) and the $500 per
package limitation of COGSA, regardless of the amount of Carrier’s liability to
any person. If any person brings a claim against Contractor related to transport
by Carrier (including the period prior or subsequent to loading or unloading
to/from Carrier’s Vessels) in excess of the abovementioned limitations, then
Carrier shall hold Contractor harmless and indemnify and defend Contractor for
any liability over and above the limitations of liability defenses stated above.
Additionally Carrier shall maintain a Himalaya Clause its applicable Bill of
Lading or contract of affreightment that makes Contractor an express beneficiary
of such document, by which all defenses, exceptions, limitations of liability
and other rights of Carrier shall be extended to Contractor.”

 

  b. Delete Section 10(g) and insert “[reserved]” in place of the entire text.

 

8. Replace Section 12(a) in its entirety with the following:

“(1) The Base Lift Rate for any Terminal shall be adjusted, as appropriate, by
(A) any cost Contractor incurs resulting from the use of union labor utilized to
provide services to Carrier (including without limitation, lashing), whether
such union labor is procured by a collective bargaining agreement or through
third parties and regardless of whether such adjustment results from increases
in man hour rates or increases or decreases in required manning used to provide
Carrier services, including without limitation increases in such costs resulting
from assessments, benefit, health, retirement plans for such labor or membership
in organizations involved in labor negotiations (“Labor Costs”), (B) wharfage
increases or decreases at Oakland and Los Angeles based on percentage changes in
the Port of Oakland Tariffi/Schedule No. 2-A or the Port of Los Angeles
Tariff/Schedule No. 4 or their successors, or in regards to Oakland, also based
on wharfage increases or decreases in any amended or future agreement between
Contractor (or its affiliates) and the port authority and (C) for any increase
in Contractor’s other costs (non-labor and non-wharfage related) not detailed in
Items (A) or (B) above that relate to providing services to Carrier, based on
the Consumer Price Index-Urban (“CPI”) for the most recently published 12
months. Provided however that in respect of Item (C) only, in no event will such
increases exceed *** of the prior Base Lift Rate for such Terminal in any twelve
month period.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(2) Carrier shall be responsible for increases under Items (A) and (B) as soon
as incurred by Contractor. Carrier shall be entitled to decreases under Item
(B) as soon as it is effective as to Contractor. If Contractor does not bill
Carrier for such increases when incurred then Carrier shall remain responsible
and Contractor may still bill Carrier for all such charges on a retroactive
basis. If Contractor does not pass any decrease in (B) to Carrier when so
required, then Contractor shall remain responsible to do so and Contractor will
continue to be responsible to pass on such decreases in (B) on a retroactive
basis. Appendix V attached states the breakdown of the Base Lift Rate applicable
to (A), (B), and (C) above, with the following revision: regarding the Base Lift
Rate for Elizabeth, the reference to “labor adjustment-***” shall be replaced
with “labor adjustment-lashing ***; labor adjustment-other than lashing ***”.
Item (C) will be applied for the West Coast terminals annually on July 1st of
each calendar year and for the East Coast/Gulf Terminals annually on October 1st
of each calendar year.

(3) All other rates other than the Base Lift Rate listed in Appendix II shall be
increased, as appropriate, by any Labor Costs and for any increase in
Contractor’s other costs (non-labor and non-wharfage related) not included as a
Labor Cost that relate to providing services to Carrier, based on the Consumer
Price Index-Urban (“CPI”) for the most recently published 12 months. Carrier
shall be responsible for such Labor Cost increases as soon as incurred by
Contractor. Carrier shall be responsible for non-Labor Cost increases for the
West Coast terminals annually on July 1st of each calendar year and for the East
Coast/Gulf Terminals annually on October 1st of each calendar year. Provided
however that in respect of non-Labor Cost items only, in no event will such
increases exceed *** of the prior rate for such Terminal in any twelve month
period.

(4) Any adjustments proposed by either party shall be submitted to the other
party together with all necessary or appropriate supporting documentation
available to such party detailing the basis for such adjustments.

 

9. Replace Section 14(j)(i) in its entirety with the following:

Carrier shall comply with all federal, state and local environmental laws, rules
and regulations that apply to Carrier and which relate to fuel quality, vessel
emissions, hazardous substances, hazardous materials, hazardous wastes, and
petroleum products at the Terminals covered under this Agreement.

 

10. Add the following at the end of Section 15:

“c. The parties agree that neither party shall be liable hereunder for charges
if the Contractor fails to bill for activity that occurred within one year from
the date of the activity. The parties further agree that neither party shall be
required to return an overpayment to the other party if the party that overpaid
fails to notify the other party within one year after the date of activity that
resulted in such overpayment.”

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

11. Replace Appendix II in its entirety with the attached revised Appendix II
for each Terminal.

 

12. Amendment No. 1 is null and void because its provisions are either
incorporated in this Amendment or the revised Appendix II.

 

13. No Other Modification. The Terminal Agreement is only modified as set forth
herein and in all other respects remains in full force and effect.

 

14. Governing Law. The validity, meaning and effect of this Amendment shall be
determined in accordance with the Applicable law clause of the Terminal
Agreement.

 

14. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument

 

16. Severability. The parties hereto intend and believe that each provision in
this Amendment No. 2 comports with all applicable local, state and federal laws
and judicial decisions. However, if any provision in this Amendment No. 2 is
found by a court of law to be in violation of any applicable ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such provision to be illegal, void or unenforceable as written,
then such provision shall be given force to the fullest possible extent that the
same is legal, valid and enforceable and the remainder of this Amendment No. 2
shall be construed as if such provision was not contained therein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the date set forth above.

 

HORIZON LINES, LLC By:   /s/ Robert S. Zuckerman   Its:   Vice President   Name:
  Robert S. Zuckerman         (please print)

 

HORIZON LINES OF ALASKA, LLC   By:   /s/ Robert S. Zuckerman   Its:   Secretary
  Name:   Robert S. Zuckerman         (please print)

 

APM TERMINALS NORTH AMERICA INC.   By:   /s/ John N. Loepprich   Its:   SR. V.P.
& CFO   Name:   JOHN N. LOEPPRICH         (please print)

[Signature Page to Amendment No.2 to the Stevedoring and Terminal Services
Agreement]

 

5



--------------------------------------------------------------------------------

LOGO [g67428imga0001.jpg]

Elizabeth

Terminal Service for Horizon Lines

UNIVERSAL MARITIME FACILITY

Baseline Rates effective to September 30, 2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6 (a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004 (the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Elizabeth in the Original Agreement
CPI/Labor increases on October 1, 2006 by 3 percent, then the *** baseline rate
listed below shall be increased to ***. The subsequent increases in the Original
Agreement would also be applied to this rate through December 10, 2007. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

 

1.      A) Discharge or load – base rate -per marine lift

   ***  

         B) Transshipment per move

   ***  

         C) Shifting Cell to Cell within the same hatch

   ***  

         D) Re-stowing container Cell to Dock to Cell

   ***  

         E) Overheight unit lifted with overheight spreader (no wires)

   ***  per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, clerking and
checking during vessel operations, weighing of export containers, cargo plan
preparation, roadability check (labor only), visual seal inspection, and
load/empty cycle to/from vessel including TIR preparation. Standard operational
procedure is a grounded operation with the exception of reefer, loaded tank
containers and special hazardous.

Each vessel move (excluding shifts and heavy lifts) is allowed *** gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6000 Carnegie Blvd., Charlotte, NC 28209

704-571-5000



--------------------------------------------------------------------------------

be invoiced to the carrier as per item number 7 below. No credit will be given
for unused gate moves.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced ***
transshipment moves.

Base lift rate item 1(A) and Transshipment rate 1 (B) to be discounted by ***
percent from December 11, 2007 to December 10, 2008 and by *** percent from
December 11, 2008 to December 10, 2010.

Lifting Bundles of Flat Racks/Chassis –

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be *** base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates plus mounting or grounding charge

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. *** base lift rate for load or discharge

 

  ii. contract charge for bundling/unbundling

 

 

iii.

mounting or grounding charge for the *** chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  iii. mounting or grounding charge for each chassis or flat

 

  C. If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks. (i.e. if 4 flats are locked together shore side and lifted as one
unit to the vessel, the lift charge to the carrier will be 4 x base lift rate)

 

2.  

(A)   Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.

   ***
per loaded reefer  

(B)   Daily Reefer monitoring and electric charges per calendar day or portion
thereof (Minimum one day charge)

   ***
Daily charge

First Calendar Day to receive a *** percent discount from stated rate.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

  

6000 Carnegie Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741

  



--------------------------------------------------------------------------------

3.  

Installing or removing Genset

 

– *** minutes at the applicable M and R man hour rate plus ***

 

Fueling Gensets

 

– *** minutes at the applicable M and R man hour rate

 

4.

 

A) Standby /guarantee per Gang per hour straightime

  

One Gang ***

       

Two Gangs ***

       

Three Gangs ***

    

B) Extra Labor/Heavy Lifts per Gang per hour straightime

  

One Gang ***

       

Two Gangs ***

       

Three Gangs ***

    

C) Detentions per Gang per Hour straightime

     (see appendix 1 for list of billable and non billable detentions)

  

One Gang ***

       

Two Gangs ***

       

Three Gangs ***

  

5.

 

Overtime Differentials per gang per hour

       

A) Overtime

   One Gang ***        

Two Gangs ***

       

Three Gangs ***

    

B) Double Time

   One Gang ***        

Two Gangs ***

       

Three Gangs ***

  

 

6. Overtime Gate Charges – extra labor plus equipment per items 12 and 14 below
prorated between carriers based on percentage of moves utilizing gate outside
standard terminal gate hours. Holiday gates which are included in the base lift
rate are stated on attached schedule.

Flat charge of *** per hour to be charge for gate on Friday passed 1700 Current
standard gate hours are 0600 to 1700 Monday through Friday. UMS reserves the
right to adjust standard gate hours but not without the mutual consent of
Horizon Lines, who can not unreasonably object to such a change without
conclusive evidence that UMS agrees support a negative financial impact to
Horizon Lines. Horizon Lines agrees that UMS can change the opening gate hour
from 0600 to 0700 without their objection. If the terminal operator chooses to
open during the lunch period or operate flex gates, there will be no extra
charge to the carrier. Overtime gate charges also apply to ILA holidays Flat
charge of *** per hour to be charge for receiving gate on Friday from 1700. If
terminal causes gate to go pass 1700 then no charge will be made from 1700 to
1800.

 

7.   Extra Gate Moves (exceeding the *** gate moves included per            

***/move

  

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

  

6000 Carnegie Blvd, Charlotte, NC 28209-4637

Telephone: 704 -571-2000     Fax: 704 -571-4741

  



--------------------------------------------------------------------------------

vessel lift). Billing to be done on a calendar month basis.

 

8.      Mounting/grounding –

   *** ST    *** OT

** Subject to minimum labor guarantees

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting /grounding charge per move
shifted/handled, excluding the move for the container delivered. In regards to
For Sale and Off Hire containers, if a tracker requests a specific container
number, then Contractor will charge a mounting /grounding charge per move
shifted/handled, excluding the move for the container delivered.

In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at extra labor plus equipment rates.

 

9. Miscellaneous Parts for Roadability -carrier to handle directly with m and r
vendor. This is not applicable to Maersk owned chassis.

 

10. Maintenance - carrier to handle directly with m and r vendor

 

11.    Rail Drayage to/from Express Port

   *** one way

Port shuttle within Port Elizabeth/Port Newark

   *** one way

 

12. Equipment rental rates (when ordered by carrier)(excludes operator)

 

- Top Loader

   *** per hour

- Yard Hustlers

   *** per hour

- Empty Handler

   *** per hour

- Transtainer

   *** per hour

- Bombcart

   *** per hour

- Container Crane

   *** per hour

 

13.    Wharfage Non Containerized Cargo

  

according to port authority tariff

(current fine schedule PA-10) See also

item number 25.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

  

6000 Carneige Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741

  



--------------------------------------------------------------------------------

14.    Extra Labor Rates

   straighttime ***    overtime ***    doubletime ***      

 

15.    Stuffing and Stripping Rates

   per 20’ container    * **      per 40’ container    * **      POV’s per 20’
container    * **      POV’s per 40’ container    * **      Flatrack cargo per
20’ flat    * **      Flatrack cargo per 40’ flat    * **  

CFS rates include drayage to/from on dock warehouse. Rate includes normal
chocking and bracing but does not include securing materials for flats or
special securing of autos. Subject to on terminal Contractor’s warehouse being
available.

 

16. Line Handling per activity (ie two charges per call)

 

 

*** straighttime

 

*** overtime (except from 2300 to 0600)

 

*** overtime 2300 to 0600

 

17. Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the *** gate moves or allowed
mounting/grounding and will be billed *** per container for receipt and
redelivery of a container. (Excludes demurrage)

 

18. Terminal Storage charges -

 

  Storage of empty containers -    *** per unit per day

Empty allowance will be determined by multiplying the carriers container lift
volume each month times *** times the number of days in the month. Excess empty
container days over such allowed free days will be charged month at the
following rate per container per day.

(free days = lifts x *** x days in period)

Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen day period. Daily storage cap is equal
to one percent of the Carrier’s previous year’s annual throughput.

 

19.    Demurrage –

  Terminal Operator will bill, collect, and retain demurrage from carrier
according to the terminal tariff. The only exception is that the Contractor
shall grant Carrier *** business days freetime for autoracks, pallet loads, and
dunnage provided that Carrier provides a list of these containers to Contractor
48 hours prior to vessel’s arrival.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

  

6000 Carneige Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741

  



--------------------------------------------------------------------------------

20. Lashing/unlashing of breakbulk cargo on board vessel -extra labor man hour
rates plus materials at cost plus *** percent

 

21.    Custom’s Vacis/Security exams

   per terminal tariff

Other drays within terminal premises not associated with throughput cycle.

   *** one way

22.    Bundling of chassis/flatracks

   *** per chassis plus materials

Subject to minimum labor guarantees

 

23. Out of service equipment (containers and chassis) remaining on terminal in
excess of *** calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge *** per container per day

If container is able to be stack in a normal manner and fits in one container
slot then storage (item 18) only applies.

 

24. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on extra labor basis (item no.14) plus equipment (item no. 12).

 

25.    Wharfage - per container loaded or discharged from vessel or barge
excluding shifts and restows. Only one charge per transshipped container.

January 1, 2008 to December 31, 2008 *** per container January 1, 2009 to
December 31, 2009 *** per container January l, 2010 to December 31, 2010 *** per
container

 

26.    Fuel Surcharge

  

***  per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year. If fuel prices decrease below the February 2005
level and eliminated if they fall below the February 2004 Level. Fuel surcharge
will be reviewed on April 1st and October 1st each year.

 

27.    Chassis Switching charge

   *** straighttime    *** overtime

To/From truckers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

 

* Subject to minimum labor guarantees

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

  

6000 Carneige Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741

  



--------------------------------------------------------------------------------

28. Container Incentive - Each container lift paid at base lift rate 1 A) will
receive a credit of *** per lift from December 11, 2007 to December 10, 2008 and
a credit of *** per lift from December 11, 2008 to December 10, 2009 on vessel
invoice.

 

29. Reefer Fuel will be charged based on the following formula

The total number of running reefers loaded and discharged from vessels and
barges for the month times *** percent times *** gallons per reefer times the
average cost of a gallon of reefer fuel for the month at fuel vendor’s charge to
Contractor plus *** percent

 

30. Vessel Husbandry – Contractor agrees to perform the Vessel Husbandry
Services described in the Working Procedures Manual for Elizabeth for a fee of
*** per call. Carrier agrees that the Contractor shall not be held liable for
any loss, cost, delay, fine, claim or other liability incurred by the Contractor
or Carrier in connection with the Contractor providing the vessel husbandry
services.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

7

  

6000 Carnegie Blvd, Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741

  



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

Jacksonville

Terminal Service for Horizon Lines

UNIVERSAL MARITIME FACILITY

Baseline Rates effective to September 30,2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6 (a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004(the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Jacksonville in the Original Agreement
CPI/Labor increases on October 1, 2006 by 3 percent, then the *** baseline rate
listed below shall be increased to ***. The subsequent increases in the Original
Agreement would also be applied to this rate through December 10, 2007. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

 

1.      A) Discharge or load — base rate - per marine lift

   ***  

B) Transshipment per move

   ***  

C) - Shifting Cell to Cell within the same hatch

   ***  

D) Restowing container Cell to Dock to Cell

   ***  

E) Overheight unit lifted with overheight spreader (no wires)

   ***  per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, clerking and
checking during vessel operations, weighing of export containers, cargo plan
preparation, roadability check (labor only), visual seal inspection, and
load/empty cycle to/from vessel including tir preparation. Standard operational
procedure is that all containers to be wheeled.

Each vessel move (excluding shifts and heavy lifts) is allowed *** gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per item number 7 below. No credit will be given
for unused gate moves.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced ***
transshipment moves.

Base lift rate item 1(A) and Transhipment rate 1(B) to be discounted by ***
percent from December 11, 2007 to December 10, 2008 and by *** percent from
December 11, 2008 to December 10, 2010.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6000 Carnegie Blvd, Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

B) Lifting Bundles of Flat Racks/Chassis -

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be *** base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. *** base lift rate for load or discharge

 

  ii. contract charge for bundling/unbundling

 

 

iii.

mounting or grounding charge for the *** chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  C. If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows, the slow plan provided by the carrier with relation to the stowage of
flatracks. (i.e. if 4 flats are locked together shoreside and lifted as one unit
to the vessel, the lift charge to the carrier will be 4 x base lift rate)

 

2.  (A) Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.

   ***
per loaded reefer

    (B) Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge)

   ***
Daily charge

First Calendar Day to receive a *** percent discount from stated rate

  

3. Installing or removing Genset – *** minutes at the applicable M and R man
hour rate plus *** Fueling Gensets – *** minutes at the applicable M and R man
hour rate

  

4.A) Standby /guarantee per Gang per hour straightime

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Jachsonville

   2   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

B)Extra Labor/Heavy Lifts per Gang per hour straightime

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

C) Detentions per Gang per Hour straighttime

  

(see appendix 1 for list of billable and non billable detentions)

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

5.  Overtime Differentials per gang per hour

  

A) Overtime

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

B) Double Time

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

C) Double Overtime

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

D) Double Double Overtime

  

One Gang

   ***

Two Gangs

   ***

Three Gangs

   ***

 

6. Overtime Gate Charges — extra labor plus equipment per items 13 and 14 below
prorated between carriers based on percentage of moves utilizing gate outside
standard terminal gate hours. Current standard gate hours are 0800 to 1700
Monday, Wednesday, and Thursday and 0700 to 1700 Tuesday and Friday. Holiday
gates which are included in the base lift rate are stated on attached schedule.
UMS reserves the right to change the standard gate hours if proforma or volume
changes warrant it. If the terminal operator chooses to open during the lunch
period or operate flex gates there will be no extra charge to the carrier.
Overtime gate charges also apply to ILA holidays.

Note: A flat fee of *** will be charged for receiving containers between 1700 to
1900 hours on Friday.

 

 

7.   Extra Gate Moves (exceeding the *** gate moves included per vessel lift).
   ***/move

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

Jachsonville

   3   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Billing to be done on a calendar month basis.

 

8.  

Mounting/grounding —

     *** ST        *** OT   ** Subject to minimum labor guarantees      Each
container that is required to be handled within stack to carry out request will
be charged a mount and/or ground fee. Also, this
item would apply if there is an overall change by Horizon Lines in the mode of
operation. This rate will include drayage of container
within the terminal. In regards to For Sale and Off Hire containers, if a
trucker requests a specific container number, then Contractor
will charge a mounting /grounding charge per move shifted/handled, excluding the
move for the container delivered. In addition, in the event that the Carrier
changes its mode of operation or makes a special request to the Contractor not
covered by this
Agreement, in either case, Contractor reserves the right to order a dedicated
yard detail and charge Carrier at extra labor plus
equipment rates Carrier has option of paying on extra labor plus equipment basis
(items 12 and 13) subject to minimum labor guarantees. 9.   Miscellaneous Parts
for Roadability -carrier to negotiate directly with m and r vendor. This is not
applicable to Maersk owned chassis. 10.   Maintenance - carrier to handle
directly with m and r vendor    11.   Drayage        Custom’s
Vacis/Security/Government exams Other drays within terminal     
per terminal tariff
*** one way 12.   Equipment rental rates (when ordered by carrier) (excludes
operator)           - Top Loader   *** per hour              - Yard Hustlers  
*** per hour              - Empty Handler   *** per hour              - Bombcart
  *** per hour              - Container Crane   per APM Terminals contract rate
with Port Authority 13.   Extra Labor Rates  

straight time *** overtime ***

doubletime *** double overtime ***

   14.   Dockage and Wharfage   charged at APM Terminals contract rate with Port
Authority 15.   Line Handling   actual Man hours at extra labor rates plus any
man hour guarantees 16.   Full containers received over the road and redelivered
without loading or discharging to or from vessel are not included in the ***
gate moves or allowed mounting/grounding and will be billed *** per container
(Excludes demurrage).

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Jacksonville

   4   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

17.    Terminal storage charges-      

Storage of empty containers     -

   *** per unit per day    Empty allowance will be determined by multiplying the
carriers container lift volume each month times *** times the number of days in
the month. Excess empty container days over such allowed free days will be
charged monthly at the following rate per container per day. (free days = lifts
x *** x days in period)    Notwithstanding the means of calculating Carrier’s
empty allowance stated above, the parties agree when the Contractor notifies the
Carrier that empty storage of equipment meets or exceeds the storage cap,
Carrier will be required to present the respective terminal with an empty
evacuation plan to reduce the number of empties below the cap within a fourteen
day period. Daily storage cap is equal to one percent of the Carrier’s previous
year’s annual throughput 18.    Demurrage –    Terminal Operator will bill,
collect, and retain demurrage from carrier per terminal tariff in effect on
October 15, 2006. Below is table of rates from terminal tariff    Freetime for
export cargo is *** calendar days.
Freetime for import cargo is *** business days for dry containers and ***
business days for temperature controlled containers Demurrage Rates (per 20’/40’
container per calendar day or part thereof) Inbound/Outbound/Transshipments   

I)    *** Days (first period)       Dry General Purpose containers/Non-Operating
Reefers    ***    Operating Reefers    ***    Flat-racks, Open-top and Special
Equipment    ***    Tank Containers    *** II)    *** and above (second period)
      Dry General Purpose containers/Non-Operating Reefers    ***    Operating
Reefers    ***

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Jacksonville

   5   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

   Flat-racks, Open-top and Special Equipment    ***    Tank Containers    ***

The only exception is that the Contractor shall grant Carrier *** business days
freetime for autoracks, pallet loads, and dunnage provided that Carrier provides
a list of these containers to Contractor 48 hours prior to vessel’s arrival

 

19.    Lashing/unlashing of breakbulk cargo on board vessel   

extra labor man hour rates

plus materials at cost plus *** percent

20.    Bundling of chassis / flatracks       *** per chassis/flat plus materials
   * subject to minimum labor guarantees       21.    Out of service equipment
(containers and chassis) remaining on terminal in excess of *** calendar days
w/o approval from carrier to proceed with necessary repairs will be assessed a
storage charge    *** per container per day                  If container is
able to be stack in a normal manner and fits in one container slot then storage
(item 17) only applies. 22.    Any services not covered by above rates will be
charged per terminal tariff. If not listed in terminal tariff or in above rates
then services to be charged on extra labor basis (item no. 12) plus equipment
(item no. 13). 23.    Chassis Switching charge       *** straighttime         
*** overtime        

To/from truckers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

24.    Container Incentive            Each container lift paid at base lift rate
1 A) will receive a credit of *** per lift from December 11, 2007 to
December 10, 2008 and a credit of *** per lift from December 11, 2008 to
December 10, 2009 on vessel invoice. 25.    Reefer Fuel will be charged based on
the following formula The total number of running reefers loaded and discharged
from vessels and barges for the month times *** percent times *** gallons
per reefer times the average cost of a gallon of reefer fuel for the month at
fuel vendor’s charge to Contractor plus *** percent.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Jacksonville

   6   



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

Houston

Terminal Service for Horizon Lines

UNIVERSAL MARITIME FACILITY

Baseline Rates effective to September 30, 2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6(a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004 (the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Houston in the Original Agreement
CPI/Labor increases on October 1, 2006 by 3 percent, then the *** baseline rate
listed below shall be increased to ***. The subsequent increases in the Original
Agreement would also be applied to this rate through December 10, 2007. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

 

1.

 

A)    Discharge or load — base rate -per marine lift

   *** full      *** empty  

B)     Transshipment per move

   *** full/empty  

C)     Cell to Cell within the same hatch

   ***  

D)    Restowing container Cell to Dock to Cell

   ***  

E)     Overheight unit lifted with overheight spreader (no wires)

   *** per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, clerking and
checking during vessel operations, weighing of export containers, wharfage,
cargo plan preparation, roadability check (labor only), visual seal inspection
and load/empty cycle to/from vessel including tir preparation. Standard
operational procedure is a grounded operation with the exception of reefers,
special hazardous and loaded tank containers.

Each vessel move (excluding shifts and heavy lifts) is allowed *** gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per item number 6 below. No credit will be given
for unused gate moves.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced ***
transshipment moves.

Base lift rate item 1(A) and Transhipment rate 1 (B) to be discounted by ***
percent from December 11, 2007 to December 10, 2008 and by *** percent from
December 11, 2008 to December 10, 2010.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6000 Carnegie Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

B) Lifting Bundles of Flat Racks/Chassis –

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be *** base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates plus mounting or grounding charge

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. *** base lift rate for load or discharge

 

  ii. contract charge for bundling / unbundling

 

 

iii.

mounting or grounding charge for the *** chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  iii. mounting or grounding charge for each chassis or flat

 

  C. If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks. (i.e. if 4 flats are locked together shoreside and lifted as one unit
to the vessel, the lift charge to the carrier will be 4 x base lift rate)

 

2.      

 

(A)    Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge/loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.

   ***
per loaded reefer  

(B)    Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge)

  


***
Daily charge

 

First Calendar Day to receive a *** percent discount from stated rate

3.    

 

Installing or removing Genset

   -    *** minutes at the applicable M and R man hour rate plus ***  

Fueling Gensets

   -    *** minutes at the applicable M and R man hour rate  

Reefer Data Download

   -    *** per reefer

 

4.     

 

A)    Standby /guarantee per Gang per hour straightime

 

One Gang Barge

   ***

One Gang Vessel

   ***

Two Gangs Vessel

   ***

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Houston

   2   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

  B) Extra Labor/Heavy Lifts per Gang per hour straightime

 

One Gang Barge

   ***

One Gang Vessel

   ***

Two Gangs Vessel

   ***

 

  C) Detentions per Gang per Hour straighttime

    (see appendix 1 for list of billable and non billable detentions)

 

One Gang Barge

   ***

One Gang Vessel

   ***

Two Gangs Vessel

   ***

 

5. Overtime Differentials per gang per hour

 

A)    Overtime

  One Gang Barge        ***     One Gang Vessel        ***     Two Gangs Vessel
   ***  

B)     Double Time

  One Gang Barge        ***     One Gang Vessel        ***     Two Gangs Vessel
   ***  

 

6.      Extra Gate Moves (exceeding the *** gate moves included per vessel
lift). Billing to be done on a calendar month basis.

   ***/move

7.      Mounting/grounding — activity not included in base rate

   *** ST
*** OT

 

** Subject to minimum labor guarantees

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers , if a trucker requests a specific container
number, then Contractor will charge a mounting /grounding charge per move
shifted/handled, excluding the move for the container delivered.

In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at extra labor plus equipment rates.

 

8. Miscellaneous Parts for Readability – cost plus *** percent. This is not
applicable to Maersk owned chassis.

 

9. Maintenance -Dayshift Straighttime *** Overtime *** Doubletime ***

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Houston

   3   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

10.  

Drayage

         To or From on terminal rail    *** one way  

    USDA Dray

   *** one way  

    US Customs or others dray within terminal

   *** one way  

    Custom’s Vacis/Security exams

   per terminal tariff

 

11. Equipment rental rates (when ordered by carrier) (excludes operator)

 

- Top Loader

  

*** per hour

- Yard Hustlers

  

*** per hour

- Empty Handler

  

*** per hour

- Transtainer

  

*** per hour

- Bombcart

  

*** per hour

- Container Crane

  

*** per hour

 

12. Overtime Gate Charges – extra labor plus equipment per items 11 and 13
prorated between carriers based on percentage of moves utilizing gate outside
standard terminal gate hours. Current standard gate hours are 0700 to 1900
Monday through Friday. Holiday gates which are included in the base lift rate
are stated on attached schedule. UMS reserves the right to adjust standard gate
hours but not without the mutual consent of Horizon Lines, who can not
unreasonably object to such a change without conclusive evidence that UMS agrees
support a negative financial impact to Horizon Lines. IF the terminal operator
chooses to open during the lunch period or operate flex gates, there will be no
extra charge to the carrier. Overtime gate charges also apply to ILA holidays.

 

13.  

  Extra Labor Rates

  

straighttime *** overtime *** doubletime ***

14.  

  Line Handling

  

carrier to arrange directly with vendor

 

15. Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the *** gate moves or allowed
mounting/grounding and will be billed *** per container. (Excludes demurrage)

 

16. Terminal storage charges-

Storage of empty containers -

   *** per unit per day

Empty allowance will be determined by multiplying the carriers container lift
volume each month times *** times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (free days = lifts x *** x days in period)

Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties blow the cap within a fourteen day period. Daily storage cap is equal to
*** empty containers.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Houston

   4   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

17.

 

Demurrage

  -    Terminal Operator will bill, collect, and retain demurrage from carrier
per terminal tariff in effect on October 15, 2006, Below is table of rates from
terminal tariff       

Freetime for export cargo is *** calendar days.

       Freetime for import cargo is *** business days for dry containers and 2
business days for temperature controlled containers.

Demurrage Rates (per 20’/40’ container per calendar day or part thereof)

Inbound/Outbound/Transshipments

 

I)   

*** Days (first period)

     

Dry General Purpose containers/Non-Operating Reefers

   ***   

Operating Reefers

   ***   

Flat-racks, Open-top and Special Equipment

   ***   

Tank Containers

   *** II)   

*** and above (second period)

     

Dry General Purpose containers/Non-Operating Reefers

   ***   

Operating Reefers

   ***   

Flat-racks, Open-top and Special Equipment

   ***   

Tank Containers

   ***

The only freetime exception is that the Contractor shall grant Carrier ***
business days freetime for autoracks, pallet loads, and dunnage provided that
Carrier provides a list of these containers to Contractor 48 hours prior to
vessel’s arrival.

 

18.  

Lashing/unlashing of breakbulk cargo on board vessel

   extra labor man hour rates      plus materials at cost plus *** percent 19.  

Bundling of chassis /Flatracks

   *** per chassis/flat plus materials

 

20. Out of service equipment (containers and chassis) remaining on terminal in
excess of *** calendar days w/o approval from carrier to proceed with

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Houston

   5   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

necessary repairs will be assessed a storage charge
                                         *** per container per day

If container is able to be stack in a normal manner and fits in one container
slot then storage (item 16) only applies.

 

21. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on extra labor basis (item no. 11) plus equipment (item no. 13).

 

22.    Fuel Surcharge

     *** per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year. If fuel prices decrease below the February 2005
level and eliminated if they fall below the February 2004 Level. Fuel surcharge
will be reviewed on April 1st and October 1st each year.

 

23.    Chassis Switching charge

     

*** straighttime

     

*** overtime

To/From truckers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

Subject to minimum labor guarantees

 

24. Container Incentive Each container lift paid at base lift rate 1 A) will
receive a credit of *** per lift from December 11, 2007 to December 10, 2008 and
a credit of *** per lift from December 11, 2008 to December 10, 2009 on vessel
invoice.

25. Reefer Fuel will be charged based on the following formula

The total number of running reefers loaded and discharged from vessels and
barges for the month times *** percent times *** gallons per reefer times the
average cost of a gallon of reefer fuel for the month at fuel vendor’s charge to
Contractor plus *** percent. In addition any reefers handled to/from on dock
rail not associated with any vessel activity will be invoiced based on actual
fuel activity and not included in the formula.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Houston

   6   



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

OAKLAND

Terminal Service for Horizon Lines

APM Terminals Pacific Ltd FACILITY

Baseline Rates effective to June 30, 2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6 (a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004 (the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Oakland in the Original Agreement
CPI/Labor increases on July 1, 2006 by 3 percent, then the *** baseline rate
listed below shall be increased to ***. The subsequent increases in the Original
Agreement would also be applied to this rate through December 10, 2007. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

 

1.

  

A) Discharge or load – base rate -per marine lift

   ***   

B) Transshipment per move

   ***   

C) Cell to Cell within the same hatch

   ***   

D) Restowing container Cell to Dock to Cell

   ***   

E) Overheight unit lifted with overheight spreader (no wires)

   *** per lift

Rate includes first shift weekday stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, wharfage,
dockage, clerking and checking during vessel operations, weighing of export
containers, cargo plan preparation, roadability check (labor only), visual seal
inspection at gate, and load/empty cycle to/from vessel including tir
preparation. Standard operational procedure is that exports and imports will be
wheeled and empties grounded. Contractor will allow up to *** percent of empties
to be wheeled provided sufficient chassis available and required to service
customer daily requirement.

Receiving and delivery gates will be in operation from 0800 to 1200 and from
1300 to 1700* on straight time workdays. If the terminal operator chooses to
open during the lunch period or from 0700 to 0800 hours weekdays, there will be
no extra charge to the carrier. On Wednesdays gate is opened from 1200 to 1300.

Each vessel move (excluding shifts and heavy lifts) is allowed *** gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6000 Carnegie Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

be invoiced to the carrier as per item number 7 below. No credit will be given
for unused gate moves.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced ***
transshipment moves.

*Specifically,

Drivers receiving/delivering empties must be processed by 1600 hours.

Drivers receiving import full containers must be processed by 1600 hours

Drivers delivering export full dry containers or live reefers must be processed
by 1630 hours

Base lift rate item 1(A) and Transhipment rate 1(B) to be discounted by ***
percent from December 11, 2007 to December 10, 2008 and by *** percent from
December 11, 2008 to December 10, 2010.

 

B) Lifting Bundles of Flat Racks/Chassis –

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be *** base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. *** base lift rate for load or discharge

 

  ii. contract charge for bundling/unbundling

 

 

iii.

mounting or grounding charge for the *** chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  C. If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks. (i.e. if 4 flats are locked together shoreside and lifted as one unit
to the vessel, the lift charge to the carrier will be 4 x base lift rate)

 

2.(A) Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to
charged also for reefers received/delivered with no vessel activity.

   ***
per loaded reefer

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Oakland    2   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

(B)

 

Daily Reefer monitoring and electric charges per calendar day or portion thereof

(minimum one day charge)

   ***
Daily charge  

First Calendar Day to receive a *** percent discount from stated rate.

  

3.

 

Installing or removing Genset – *** minutes at the applicable M and R man hour
rate plus ***

Fueling Gensets - *** minutes at the applicable M and R man hour rate

  

4. A)

 

Standby /guarantee per Gang per hour Weekday, 1st Shift Straighttime

In addition overtime differentials (item no. 5 will apply) based on period

   ***

B)

 

Extra Labor/Heavy Lifts per Gang per hour Weekday, 1st Shift Straighttime

In addition overtime differentials (item no. 5 will apply) based on period

   ***

C)

 

Detentions per Gang per Hour

(see appendix 1 for list of billable and non billable detentions) Weekday, 1st
Shift Straighttime

In addition overtime differentials (item no. 5 will apply) based on period

   ***

5.

 

Overtime Differentials per gang per hour

  

 

   

Weekday, 2nd Shift

   ***     

Weekday, 3rd Shift

   ***    

Weekend, 1st Shift

   ***     

Weekend, 2nd Shift

   ***    

Weekend, 3rd Shift

   ***     

Holiday, 1st/2nd a Shift Weekdays

   ***            

Holiday, 3rd Shift Weekdays

   ***

 

6.   Overtime Gate Charges – extra labor plus equipment per items 12 and 13
below prorated between carriers based on percentage of moves utilizing gate.
Holiday gates which are included in the base lift rate are stated on attached
schedule. 7.   Extra Gate Moves (exceeding the *** gate moves included per
***/move vessel lift). Billing to be done on a calendar month basis.

 

8.   Mounting/grounding    ***/move 1st shift weekday      ***/move 2nd shift
Weekday      ***/move 3rd shift Weekday      ***/move 1st/2nd shift Weekend     
***/move 3rd shift Weekend

 

** Subject to minimum labor guarantees

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

Oakland    3   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Mounting and Grounding of empties will only be charged when performed outside of
the normal throughput cycle. This includes but is not limited to digging out
empty containers by container number, for sale containers, off hire containers,
containers moving to/from repair, etc. All mounting and grounding of loaded
containers will incur mounting/grounding charges.

Each container that is required to be handled within stack to carry out request
will be charged a mount and/or ground fee. Also, this item would apply if there
is an overall change by Horizon Lines in the mode of operation. This rate will
include drayage of container within the terminal.

In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at extra labor plus equipment rates

 

9. Miscellaneous Parts for Readability - carrier to handle directly with m and r
vendor. This is not applicable to Maersk owned chassis.

 

10.   Lashing/unlashing of breakbulk cargo on board vessel

   extra labor man hour rates plus    materials at cost plus *** percent

 

11. Maintenance - carrier to handle directly with m and r vendor

 

12. Equipment rental rates (when ordered by carrier)(excludes operator)

- Top Loader

  

*** per hour

- Yard Hustlers

  

*** per hour

- Empty Handler

  

*** per hour

- Transtainer

  

*** per hour

- Bombcart

  

*** per hour

- Container Crane

  

*** per hour

 

13. Extra Labor Rates per man hour subject to minimum guarantees

Weekday, 1st Shift

   ***   Weekday, 2nd Shift   ***

Weekday, 3rd Shift

   ***   Weekend, 1st Shift   ***

Weekend, 2nd Shift

   ***   Weekend, 3rd Shift   ***

 

14.    Line Handling per activity (ie two charges per call)

   1st shift weekdays tie up *** 2nd shift weekdays/1st/2nd shift weekends tie
up ***    1st shift weekdays let go *** 2nd shift weekdays/1st/2nd shift
weekends let go ***

 

15. Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the *** gate moves or allowed
mounting/grounding and will be billed *** per container (Excludes demurrage)

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

Oakland    4   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

16. Terminal storage charges-

Storage of empty containers -

  *** per unit per day

Empty allowance will be determined by multiplying the carriers container lift
volume each month times *** times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (free days = lifts x *** x days in period)

Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen day period. Daily storage cap is equal
to *** empty containers.

 

17.    Demurrage –

  Terminal Operator will bill, collect, and retain demurrage from carrier   per
terminal tariff in effect on October 15, 2006. Below is table of rates   from
terminal tariff

 

      Charge per day
for the first ***
days or fraction
thereof    

Charge per day
for each
additional day
over ***

days or
fraction
thereof

 

Inbound

    

up to 20 ft.

   * **   * **

Over 20 ft to 40 ft:

   * **   * **

Over 40’

   * **   * **

Outbound

    

20 ft.

   * **   * **

Over 20 ft to 40 ft:

   * **   * **

Over 40’

   * **   * **

Freetime for import and export cargo is *** business days for dry containers and
*** business days for temperature controlled containers.

The only freetime exception is that the Contractor shall grant Carrier ***
business days freetime for autoracks, pallet loads, and dunnage provided that
Carrier provides a list of these containers to Contractor 48 hours prior to
vessel’s arrival.

 

18. Custom’s Vacis/Security /USDA Exams/other government exams     per terminal
tariff

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

Oakland    5   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Other drays within terminal premises not associated

   *** one way

with throughput cycle.

  

 

19.    Bundling of chassis/flatrack first shift weekdays

   *** per chassis/flat bundled plus materials

 

20.    Out of service equipment (containers and chassis) remaining on terminal

in excess of *** calendar days w/o approval from carrier to proceed with

necessary repairs will be assessed a storage charge

   *** per container per day

If container is able to be stack in a normal manner and fits in one container
slot then storage (item 16)

only applies.

  

 

21. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on extra labor basis (item no. 13) plus equipment (item no. 12).

 

22.    Fuel Surcharge

   *** per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2

Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed /

adjusted once a year. If fuel prices decrease below the February 2005 level and
eliminated

if they fall below the February 2004 Level. Fuel surcharge will be reviewed on
January 1st

and July 1st each year.

 

 

23.    Chassis Switching charge

  

***/move 1st shift weekday

  

***/move 2nd shift Weekday

  

***/move 3rd shift Weekday

  

***/move 1st/2nd shift Weekend

  

***/move 3rd shift weekend

To/From truckers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

Subject to minimum labor guarantees

 

24. Container Incentive Each container lift paid at base lift rate 1 A) will
receive a credit of *** per lift from December 11, 2007 to December 10, 2008 and
a credit of *** per lift from December 11, 2008 to December 10, 2009 on vessel
invoice.

 

25. Reefer Fuel will be charged based on the following formula

The total number of running reefers loaded and discharged from vessels and
barges for the month times *** percent times *** gallons per reefer times the
average cost of a gallon of reefer fuel for the month at fuel vendor’s charge to
Contractor plus *** percent.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Oakland    6   



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

Los Angeles

Terminal Service for Horizon Lines

APM Terminals Pacific Ltd FACILITY

Baseline Rates effective to June 30, 2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6(a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004 (the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Los Angeles in the Original Agreement
CPI/Labor increases on July 1, 2006 by 3 percent, then the *** baseline rate
listed below shall be increased to ***. The subsequent increases in the Original
Agreement would also be applied to this rate through December 10, 2007. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

 

1.       A) Discharge or load – base rate -per marine lift

   ***

B) Transshipment per move

   ***

C) Cell to Cell within the same hatch

   ***

D) Restowing container Cell to Dock to Cell

   ***

E) Overheight unit lifted with overheight spreader(no wires)

   *** per lift

Rate includes first shift weekday stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, wharfage,
dockage, clerking and checking during vessel operations, weighing of export
containers, cargo plan preparation, roadability check (labor only), visual seal
inspection at gate, and load/empty cycle to/from vessel including tir
preparation. Standard operational procedure is a wheeled operation for full
containers and grounded operation for empties.

Receiving and delivery gates will be in operation for first shift (0800 –
1700) and second shift (1800 – 0300) on weekdays excluding holidays. If the
terminal operator chooses to open during the lunch period or open 0700 to 0800
hours weekdays, there will be no extra charge to the carrier. Friday second
shift for wheeled operation only.

6000 Carnegie Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000        Fax: 704-571-4741

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Each vessel move (excluding shifts and heavy lifts) is allowed *** gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per item number 7 below. No credit will be given
for unused gate moves.

From December 11, 2007 to December 10, 2009 the base rate includes up to *** of
detention (item 4 C) per vessel call for the CHX service only. This is
calculated on an individual call basis and credit will not be given for unused
time.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced ***
transshipment moves.

Base lift rate item 1(A) and Transhipment rate 1(B) to be discounted by ***
percent from December 11, 2007 to December 10, 2008 and by *** percent from
December 11, 2008 to December 10, 2010.

 

B) Lifting Bundles of Flat Racks/Chassis –

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be *** base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. *** base lift rate for load or discharge

 

  ii. contract charge for bundling/unbundling

 

 

iii.

mounting or grounding charge for the *** chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  C. If the contractor locks (of unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks. (i.e. if 4 flats are locked together shoreside and lifted as one unit
to the vessel, the lift charge to the carrier will be 4 x base lift rate)

 

2.      (A) Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading,

record keeping, administrative services. This rate does not include
pre-tripping, labor to fuel genset, cleaning, reefer wash,

M&R, genset mount/dismount and fuel. Rate to be charged also for reefers
received/delivered with no vessel activity.

   ***
per loaded reefer

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Los Angeles

   2   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

(B)   Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day)

   ***
Daily charge

First Calendar Day to receive a *** percent discount from stated rate.

 

3.      Installing or removing Genset

         FuelingGensets

 

- *** minutes at the applicable M and R man hour rate plus ***

- *** minutes at the applicable M and R man hour rate

 

4.      A)    Standby /guarantee per Gang per hour         Weekday, 1st Shift
Straighttime

        In addition overtime differentials (item no. 5 will apply) based on
period

   ***

 

B)     Extra Labor/Heavy Lifts per Gang per hour Weekday, 1 Shift Straighttime

        In addition overtime differentials (item no. 5 will apply) based on
period

   ***

C)     Detentions per Gang per Hour

(see appendix 1 for list of billable and non billable detentions)

   Weekday, 1st Shift Straighttime    ***

In addition overtime differentials (item no. 5 will apply) based on period

  

 

5.      Overtime Differentials per gang per hour

  

Weekday, 2nd Shift

  ***    

Weekday,3rd Shift

   ***

Weekend, 1st Shift

  ***    

Weekend,2nd Shift

   ***

Weekend, 3rd Shift

  ***    

Holiday,1st/2nd Shift Weekdays

   ***      

Holiday, 3rd Shift Weekdays

   ***

 

6. Overtime Gate Charges – extra labor plus equipment per items 12 and 14
prorated between carriers based on percentage of moves utilizing gate. Terminal
to charge only when outside of First and Second shift on straighttime workdays
(ie Monday through Friday excluding Holidays). Holiday gates which are included
in the base lift rate are stated on attached schedule.

 

7.      Extra Gate Moves (exceeding the *** gate moves included per vessel
lift). Billing to be done on a calendar month basis.

   ***/move

 

8.      Mounting/grounding

  

***/move 1st shift weekday

***/move 2nd shift Weekday

***/move 3rd shift Weekday

***/move 1st/2nd shift Weekend

***/move 3rd shift Weekend

 

** Subject to minimum labor guarantee

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Los Angeles

   3   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

of full containers etc. Each container that is required to be handled within
stack to carry out request will be charged a mount and/or ground fee. Also, this
would apply if there is an overall change by Horizon Lines in the mode of
operation. This rate will include drayage of container within the terminal. In
regards to For Sale and Off Hire containers, if a trucker requests a specific
container number, then Contractor will charge a mounting /grounding charge per
move shifted/handled, excluding the move for the container delivered.

In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at extra labor plus equipment rates.

 

9. Miscellaneous Parts for Roadability -carrier to handle directly with m and r
vendor. This is not applicable to Maersk owned chassis.

 

10.    Lashing/unlashing of breakbulk cargo on board vessel

  

extra labor man hour rates plus

materials at cost plus *** percent

 

12.    Equipment rental rates (when ordered by carrier)(excludes operator)

- Top Loader

- Yard Hustlers

- Empty Handler

- Transtainer

- Bombcart

- Container Crane

  

*** per hour

*** per hour

*** per hour

*** per hour

*** per hour

*** per hour

 

13. Per container lift on/lift off Rail Car at on dock rail facility
            ***

 

14. Extra Labor Rates per man hour subject to minimum guarantees

 

Weekday, 1st Shift

Weekday, 3rd Shift

Weekend, 2nd Shift

  

***

***

***

  

Weekday, 2nd Shift

Weekend, 1st Shift

Weekend, 3rd Shift

  

***

***

***

 

15. Line Handling – Carrier to handle payment directly with vendor

 

16. Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the *** gate moves or allowed
mounting/grounding and will be billed *** per container for receipt/delivery
(Excludes demurrage)

 

17.    Terminal storage charges-

Storage of empty containers -

   *** per unit per day

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Los Angeles

   4   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

Empty allowance will be determined by multiplying the carriers container lift
volume each month times *** times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (free days = lifts x *** x days in period)

Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen day period. Daily storage cap is equal
to *** empty containers.

 

18.    Demurrage –

   Terminal Operator will bill, collect, and retain demurrage from carrier
according to the terminal tariff. The only exception is that the Contractor
shall grant Carrier *** business days freetime for autoracks, pallet loads, and
dunnage provided that Carrier provides a list of these containers to Contractor
48 hours prior to vessel’s arrival.

 

19.    Custom’s Vacis/Security /USDA Exams/other government exams

   per terminal tariff

Other drays within terminal premises not associated with throughput cycle.

   *** one way

 

20.    Bundling of chassis/flatrack first shift weekdays

   *** per chassis/flat bundled plus materials

 

21.    Premounting of Empties

  

1st shift weekdays *** per unit

2nd shift weekdays *** per unit

 

21. Out of service equipment (containers and chassis) remaining on terminal in
excess of *** calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge                                 ***
per container per day

If container is able to be stack in a normal manner and fits in one container
slot then storage (item 17) only applies.

 

22. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on extra labor basis (item no. 14) plus equipment (item no. 12).

23.    Fuel Surcharge

   *** per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year. If fuel prices decrease below the February 2005
level and eliminated if they fall below the February 2004 Level. Fuel surcharge
will be reviewed on January 1st and July 1st each year.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Los Angeles

   5   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 LOGO 

 

24.    Chassis Switching charge

  

* * */move 1st shift weekday

* * */move 2nd shift Weekday

* * */move 3rd shift Weekday

* * */move 1st/2nd shift Weekend

* * */move 3rd shift weekend

To/From trackers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

Subject to minimum labor guarantees

 

27. Container Incentive Each container lift paid at base lift rate 1 A) will
receive a credit of * * * per lift from December 11, 2007 to December 10, 2008
and a credit of  * * * per lift from December 11, 2008 to December 10, 2009 on
vessel invoice.

 

28. Reefer Fuel will be charged based on the following formula

The total number of running reefers loaded and discharged from vessels and
barges for the month times * * * percent times * * * gallons per reefer times
the average cost of a gallon of reefer fuel for the month at fuel vendor’s
charge to Contractor plus * * * percent.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Los Angeles

   6   



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

Tacoma

Terminal Service for Horizon Lines

APM Terminals Pacific Ltd FACILITY

Baseline Rates effective to June 30, 2006

The rates in this Appendix effective on December 11, 2007 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in Sections
6(a), 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of May 9,
2004 (the “Original Agreement”) during the time period prior to December 11,
2007.

For example, if the rate item no. 1A for Tacoma in the Original Agreement
CPI/Labor increases on July 1, 2006 by 3 percent, then the * * * baseline rate
listed below shall be increased to * * *. The subsequent increases in the
Original Agreement would also be applied to this rate through December 10, 2007.
All rates in the below schedule would be adjusted in a similar manner based on
their percentage increase in the Original Agreement

 

1.      A) Discharge or load - base rate -per marine lift

   * * *

B) Transshipment per move

   * * *

C) Cell to Cell within the same hatch

   * * *

D) Restowing container Cell to Dock to Cell

   * * *

Overheight unit lifted with overheight spreader (no wires)

   * * *

Rate includes first shift weekdays stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, wharfage,
dockage, clerking and checking during vessel operations, weighing of export
containers, cargo plan preparation, roadability check (labor only), visual seal
inspection at gate and load/empty cycle to/from vessel including tir
preparation.

Current standard operational procedure is for imports/exports to be wheeled.
Also, APMT agrees to have * * * Horizon Lines Owned empties wheeled on a daily
basis with a maximum daily allowance of * * * empties on terminal. A
communication plan from Horizon Lines will be agreed to by APMT and direct the
daily execution of such agreement. At which time increase in volume at the
facility restricts space for a wheeled operation imports/exports will be
grounded and/or wheeled empties will be restricted. At least 90 days prior to
any change of handling wheeled containers APMT will discuss options with Horizon
Lines and mutually agree on a workable solution and associated costs.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6000 Carnegie Blvd., Charlotte, NC 28209-4637

Telephone: 704-571-2000     Fax: 704-571-4741



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Receiving and delivery gates will be in operation from 0800 to 1200 and from
1300 to 1700* on straight time workdays. If the terminal operator chooses to
open during the lunch period or to open from 0700 to 0800 hours weekdays, there
will be no extra charge to the carrier.

Each vessel move (excluding shifts and heavy lifts) is allowed * * * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per item no. 7 below. No credit will be given for
unused gate moves.

The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced * * *
transshipment moves.

 

* Specifically,

drivers receiving/delivering empties must be processed by 1600 hours.

Drivers receiving /delivering live reefers must be processed by 1600 hours

Drivers receiving import loads must be processed by 1600 hours

Drivers delivering wheeled export loads (except live reefers) must be processed
by 1630

Second shift gates Wednesday and Fridays:

Drivers receiving/delivering empties must be processed by 2000 hours.

Base lift rate item 1(A) and Transhipment rate 1(B) to be discounted by * * *
percent from December 11, 2007 to December 10, 2008 and by * * * percent from
December 11, 2008 to December 10, 2010

 

B) Lifting Bundles of Flat Racks/Chassis –

 

  A. If received at gate bundled then we will charge

 

  a. If can use standard spreader bar, charge will be * * * base lift rate for
load or discharge

 

  b. If requires wires to load/discharge, then will be charged per extra labor
hourly lifting rates

 

  B. If requested to be bundled/unbundled by Horizon Lines

 

  a. If can use standard spreader bar, charge will be the following:

 

  i. * * * base lift rate for load or discharge

 

  ii. contract charge for bundling/unbundling

 

 

iii.

mounting or grounding charge for the * * * chassis/flat

 

  b. If requires wires than charges will be the following:

 

  i. Per extra labor hourly lifting rates

 

  ii. Contract charge for bundling / unbundling

 

  C. If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. if 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Tacoma    2   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

2.

   (A) Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.   

* * *

per loaded reefer

   (B) Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge)   

* * *

Daily charge

   First Calendar Day to receive a * * * percent discount from stated rate.   

3.

   Installing or removing Genset –* * * minutes at the applicable M and R man
hour rate plus * * *

4.

  

A) Standby /guarantee per Gang per hour                      Weekday, 1st Shift
Straighttime

In addition overtime differentials (item no. 5 will apply) based on period

   * * *   

B) Extra Labor/Heavy Lifts per Gang per hour              Weekday, 1st Shift
Straighttime

In addition overtime differentials (item no. 5 will apply) based on period

   * * *   

C) Detentions per Gang per Hour                                      Weekday,
1st Shift Straighttime

(see appendix 1 for list of billable and non billable detentions)

In addition overtime differentials (item no. 5 will apply) based on period

   * * *

 

5.

   Overtime Differentials per gang per hour             Weekday, 2nd Shift   
* * *    Weekday, 3rd Shift    * * *    Weekend, 1st Shift    * * *    Weekend,
2nd Shift    * * *    Weekend, 3rd Shift    * * *    Holiday, 1st/2nd Shift
Weekdays   

* * *

         Holiday, 3rd Shift Weekdays   

* * *

 

6. Overtime Gate Charges – extra labor plus equipment per items 12 and 13 below
prorated between carriers based on percentage of moves utilizing gate outside
standard terminal gate hours. Current standard gate hours are 0800 to 1700
Monday through Friday on straighttime workdays. If the terminal operator chooses
to open during the lunch period or operate flex gates there will be no extra
charge to the carrier. Overtime gate charges also apply to ILWU holidays.
Holiday gates which are included in the base lift rate are stated on attached
schedule.

A flat rate will apply for second shift gate on Tuesday or Thursday of * * * per
shift, and a flat rate on Wednesday or Friday of * * * per shift. If Horizon
Lines wishes to remain open from 1700 – 1800 any night this cost will be
absorbed by Horizon Lines.

A flat rate of * * * will be charged for 1st /2nd shift gate on Saturdays.

 

7.      Extra Gate Moves (exceeding the * * * gate moves included per vessel
lift). Billing to be done on a calendar month basis.

   * * * /move

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Tacoma    3   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

8.    Mounting/grounding    * * */move 1st shift weekday    * * */move 2nd shift
Weekday    * * */move 3rd shift Weekday    * * */move 1st/2nd shift Weekend    *
* */move 3rd shift Weekend

 

** Subject to minimum labor guarantees

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting /grounding charge per move
shifted/handled, excluding the move for the container delivered.

In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at extra labor plus equipment rates. Mounting/Grounding charges
do not apply to the switch out of insulated containers occurring two times per
year however drayage charges do apply.

 

9. Miscellaneous Parts for Roadability -carrier to handle directly with m and r
vendor. This is not applicable to Maersk owned chassis.

 

10.    Lashing/unlashing of breakbulk cargo on board vessel

  

extra labor man hour rates plus

materials at cost plus * * * percent

11. Maintenance - carrier to handle directly with m and r vendor

 

12. Equipment rental rates (when ordered by carrier) (excludes operator)

 

– Top Loader    * * * per hour – Yard Hustlers    * * * per hour – Empty Handler
   * * * per hour – Transtainer    * * * per hour – Bombcart    * * * per hour –
Container Crane    * * * per hour

 

13. Extra Labor Rates per man hour subject to minimum guarantees

 

Weekday, 1st Shift    * * *   Weekday, 2nd Shift    * * * Weekday, 3rd Shift   
* * *   Weekend, 1st Shift    * * * Weekend, 2nd Shift    * * *   Weekend, 3rd
Shift    * * *

 

14. Line Handling carrier to make payment directly to vendor

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

Tacoma    4   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

15. Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * * * gate moves or
allowed mounting/grounding and will be billed * * * per container for
receipt/delivery (Excludes demurrage)

 

16. Terminal storage charges-

Storage of empty containers -

   * * * per unit per day

Empty allowance will be determined by multiplying the carriers container lift
volume each month times * * * times the number of days in the month. Excess
empty container days over such allowed free days will be charged monthly at the
following rate per container per day. (free days = lifts x * * * x days in
period)

In any event when terminal notifies carrier of excess empties on terminal,
carrier will provide an evacuation plan to reduce empties to an acceptable level
within the following 14 days.

Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen day period. Daily storage cap is equal
to * * * empty containers.

Empties at offdock will not be included in storage days. Empties at offdock will
be charged the lease rate plus the storm sewer rate plus the lease hold tax for
the portion of property utilized. Utilization is deterimined by dividing the
number of containers actually stored on facility by * * *.

Ie if there were * * * containers on facility that would equal billing of 1
acre. Subject to continued port agreement.

 

17. Demurrage –

   Terminal Operator will bill, collect, and retain demurrage from carrier per
terminal tariff in effect on October 15, 2006. Below is table of rates from
terminal tariff.

 

     

Charge per day

for the first
* * *
days or fraction
thereof

   

Charge per day

for each
additional

day over * * *
days or fraction
thereof

 

Inbound

    

up to 20 ft.

   * * *     *  * *

Over 20 ft to 40 ft:

   * * *     *  * *

Over 40’

   * * *     * * *  

Outbound

    

20 ft.

   *  * *   *  * *

Over 20 ft to 40 ft:

   *  * *   *  * *

Over 40’

   *  * *   * * *  

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Tacoma    5   



--------------------------------------------------------------------------------

LOGO [g67428imga0003.jpg]

 

Freetime for import and export cargo is * * * business days for dry containers
and * * * business days for temperature controlled containers The only freetime
exceptions are that the Contractor shall grant Carrier * * * business days
freetime for autoracks, pallet loads, and dunnage provided that Carrier provides
a list of these containers to Contractor 48 hours prior to vessel’s arrival.

 

18.

   Custom’s Vacis/Security /USDA Exams/other government exams   
per terminal tariff    Other drays within terminal premises not associated with
throughput cycle.    * * * one way    Dray charge to empty annex lot for
seasonal equipment change    * * * per container

 

19.

   Bundling of chassis/flatracks first shift weekdays   
* * * per chassis/flat bundled plus materials

 

20. Out of service equipment (containers and chassis) remaining on terminal in
excess of * * * calendar days w/o approval from carrier to proceed with
necessary repairs will be assessed a storage charge         * * * per container
per day

If container is able to be stack in a normal manner and fits in one container
slot then storage (item 16) only applies.

 

21. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on extra labor basis (item no. 13) plus equipment (item no. 12).

 

22

   Fuel Surcharge    * * * per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year. If fuel prices decrease below the February 2005
level and eliminated if they fall below the February 2004 Level. Fuel surcharge
will be reviewed on January 1st and July 1st each year.

 

23.

 

Chassis Switching charge

   * * * /move 1st shift weekday      * * * /move 2nd shift Weekday      * * *
/move 3rd shift Weekday      * * * /move 1st/2nd shift Weekend      * * * /move
3rd shift weekend

To/From truckers equipment From/To chassis

Switching of reefer containers from underslung genset chassis

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Tacoma    6   



--------------------------------------------------------------------------------

LOGO [g67428imga0002.jpg]

24. Container Incentive         Each container lift paid at base lift rate 1 A)
will receive a credit of * * * per lift from December 11, 2007 to December 10,
2008 and a credit of * * * per lift from December 11, 2008 to December 10, 2009
on vessel invoice.

25. Reefer Fuel will be charged based on the following formula

The total number of running reefers loaded and discharged from vessels and
barges for the month times * * * percent times * * * gallons per reefer times
the average cost of a gallon of reefer fuel for the month at fuel vendor’s
charge to Contractor plus * * * percent.

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6000 Carnegie Blvd, Charlotte, NC 28209-4637

Telephone: 704-571-2000      Fax: 704-571-4741